Per Curiam.

We adopt the findings of fact of the board. Further, we conclude that respondent has engaged in conduct that adversely reflects on his fitness to practice law in violation of DR 1-102(A)(6) by (1) undertaking the representation of Good when he had failed to comply with the registration requirements of Gov.Bar R. VI, (2) failing to comply with the sanctions imposed for not meeting the continuing legal education requirements of Gov.Bar R. X, and (3) failing to cooperate with the grievance investigation as required by Gov.Bar R. V(4)(G). Therefore, respondent is indefinitely suspended from the practice of law in Ohio. Costs taxed to respondent.

Judgment accordingly.

Mover, C.J., Resnick, F.E. Sweeney, Pfeifer and Stratton, JJ., concur.
Cook, J., dissents.
Douglas, J., not participating.